 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ERIN GETTEL
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Erin_gettel@fd.org

 7   Attorney for Kevin Michael Milne

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:17-cr-178-APG-GWF

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            SENTENCING HEARING
13          v.
                                                            (First Request)
14   KEVIN MICHAEL MILNE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Erin Gettel, Assistant Federal Public Defender, counsel for Kevin Michael Milne, that the
21   sentencing hearing currently scheduled for March 7, 2019, be vacated and continued to a date
22   and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense needs additional time to prepare for sentencing.
25          2.      The defendant is not incarcerated and does not object to the continuance.
26          3.      The parties agree to the continuance.
 1        This is the first request to continue sentencing filed herein.
 2        DATED this 15th day of February, 2019.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6      /s/ Erin Gettel                                 /s/ Christopher Burton
     By_____________________________                 By_____________________________
 7   ERIN GETTEL                                     CHRISTOPHER BURTON
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-178-APG-GWF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     KEVIN MICHAEL MILNE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                      May 9, 2019
     Thursday, March 7, 2019 at 3:30 p.m., be vacated and continued to ________________ at the

12            10 00 __.m.
     hour of ___:___ a    in Courtroom 6C.

13                     15th day of February, 2019.
            DATED this ____

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
